Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 1 of 38


PROB22                                                                                                            DOCKET NUMBER (Tran. Court)
(Rev. 04/17)
                                                                                                                  4:16CR00101-3 RLW
                                        TRANSFER OF JURISDICTION
                                                                                                                  DOCKET NUMBER (Rec. Court)
                                                                                                                  21-tp-20048-WILLIAMS

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                          DISTRICT                             DIVISION

Jatson Alvarez                                                               Eastern District of Missouri         Eastern Division
                                                                                                                  St. Louis, MO
                                                                                                                                        KS
                                                                              NAME OF SENTENCING JUDGE

                                                                             The Honorable Ronnie L. White                      Jun 2, 2021
                                                                             United States District Judge                                MIAMI

                                                                             DATES OF PROBATION/SUPERVISED        FROM             TO
                                                                             RELEASE:
                                                                                                                  February         February
                                                                                                                  12,2021          11,2024
OFFENSE
Count 1: Conspiracy to Commit Offenses Against the United States; Court 2: Mail Fraud; Count 5 and 7: Possession of
counterfeit Access Devices; Count 8: Fraudulent Use of Access Devices; Count 12: Aggravated Identify Theft


PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR TIIE "Eastern District of Missouri"
          IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Southern
District of Florida upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the
period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*




       Ma_y 17, 2021
          Date
                                                                                     ��of�
                                                                                   United States District Judge
*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR TIIE SOUTHERN DISTRICT OF FLORIDA
      IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.



               J� d-,�oJ_.-{
          Effective Date
                             7"
                                                                                    C��             )� Yf1J
                                                                                   Unitep States District Judge
                                                                                                                           '-
                                                                                         \J
         Case 1:21-tp-20048-KMW    Document
                   Case: 4:16-cr-00101,     1 Entered
                                        Document:      on FLSD
                                                  198, Filed:    Docket 06/02/2021
                                                              11-22-2016,            Page 2 of 38
                                                                          Page 1 of 10
AO 2458 (Rev. 10/15)

  Sheet 1- Judgment in a Criminal Case



                                         United States District Court
                                                              Eastern District of Missouri
                        UNITED STATES OF AMERICA
                                         v.                                    JUDGMENT IN A CRIMINAL CASE
                       Jatson Alvarez
                                                                             CASE NUMBER: 4:16CR00101-3 RLW
                                                                                 USM Number: 45700-044
 THE DEFENDANT:                                                                 Fe Ii c ia A. Jones
                                                                                                      --------------
                                                                                 Defendant's Attorney
         pleaded guilty to count(s)           one, two, five, seven, eight and 12 of the indictment on August 18, 2016.
         pleaded nolo contendere to count(s)
         which was accepted by the court.    -------------------------------

  D   was found guilty on count(s)
      after a plea of not guilty
 The defendant is adjudicated guilty of these offenses:
                                                                                                                Date Offense   Count
 Title & Section                                    Nature of Offense                                           Concluded    Number(s)
18 u.s.c. § 371                                  Conspiracy to Commit Offenses Against the United          March 3, 2016         One
                                                 States

18 U.S.C. § 1341 and 18 U.S.C. § 2               Mail Fraud                                                March 3, 2016         Two



18 U.S.C. §§ 1029(a)(3),                         Possession of Counterfeit Access Devices                  March 3, 2016         five and seven
1029(c)(l)(A)(i), and 18 U.S.C. § 2


      The defendant is sentenced as provided in pages 2 through                    9     of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - - - - - - -
 0      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ __                                    dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                 November 22, 2016




                                                                                 Signature of Judge

                                                                                  Ronnie L. White
                                                                                 United States District Judge
                                                                                 Name & Title of Judge


                                                                                 November 22, 2016
                                                                                 Date signed

   Record No.: 719
           Case 1:21-tp-20048-KMW    Document
                     Case: 4:16-cr-00101,     1 Entered
                                          Document:      on FLSD
                                                    198, Filed:    Docket 06/02/2021
                                                                11-22-2016,            Page 3 of 38
                                                                            Page 2 of 10
AO 245B (Rev. 10/15)      Sheet IA - Judgment in a Criminal Case

                                                                                                Judgment-Page        2   Of   9
      DEFENDANT: Jatson Alvarez
      CASE NUMBER: 4:16CR00101-3 RLW
      District:    Eastern District of Missouri
                                                 ADDITIONAL COUNTS OF CONVICTION

      Title & Section                                     Nature of Offense             Offense Ended

  18 U.S.C. §§ 1029(a)(2),                           Fraudulent Use of Access Devices   March 3, 2016           eight
  1029(c)(l)(A)(i), and 18 U.S.C. § 2


  18 U.S.C. § 1028A and 18 U.S.C. §                  Aggravated Identity Theft          February 29, 2016       12
  2
           Case 1:21-tp-20048-KMW    Document
                     Case: 4:16-cr-00101,     1 Entered
                                          Document:      on FLSD
                                                    198, Filed:    Docket 06/02/2021
                                                                11-22-2016,            Page 4 of 38
                                                                            Page 3 of 10
AO 245B (Rev. 10/15)    Judgment in Criminal Case   Sheet 2 - Imprisonment

                                                                                                           Judgment-Page   _3_    of   _9__
  DEFENDANT: Jatson Alvarez
                       ~~~~~~~~~~~~~~~~~




  CASE NUMBER: 4:16CR00101-3 RLW
  District:     Eastern District of Missouri
                                                             IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of 54 months.


  This term consists ofa term of30 months on each of Counts 1, 2, 5, 7, and 8, all such terms to be served concurrently; and a sentence of
  24 months on Count 12, to be served consecutive to Counts l, 2, 5, 7, and 8, for an aggregate sentence of 54 months.




   ~     The court makes the following recommendations to the Bureau of Prisons:

  While in the custody of the Bureau of Prisons, it is recommended the defendant be evaluated for participation in an
  Occupational/Educational program and in the Financial Responsibility Program. It is further recommended that the defendant be housed
  in a facility as close as possible to Miami, Florida. Such recommendations are made to the extent they are consistent with the Bureau of
  Prisons policies.


  D      The defendant is remanded to the custody of the United States Marshal.

  D      The defendant shall surrender to the United States Marshal for this district:

         D      at                        a.m ./pm on
         D      as notified by the United States Marshal.

  ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D      before 2 p.m. on

         ~      as notified by the United States Marshal
         D      as notified by the Probation or Pretrial Services Office




                                     MARSHALS RETURN MADE ON SEPARATE PAGE
           Case 1:21-tp-20048-KMW    Document
                     Case: 4:16-cr-00101,     1 Entered
                                          Document:      on FLSD
                                                    198, Filed:    Docket 06/02/2021
                                                                11-22-2016,            Page 5 of 38
                                                                            Page 4 of 10
 AO 245B (Rev. 10/15)   Judgment in Criminal Case   Sheet 3 ·Supervised Release

                                                                                                                                4_ of
                                                                                                                Judgment-Page _ _          _9_ _
 DEFENDANT: Jatson Alvarez
 CASE NUMBER: 4:16CR00101-3 RLW
 District:      Eastern District of Missouri
                                                      SUPERVISED RELEASE
        Upon release from imprisonment, the defendant shall be on supervised release for a term of three years.
                                                                                                                 ---'-------~

 This term consists of a term of three years on each of Counts 1, 2, 5, 7, and 8; and one year on Count 12, all such terms to run
 concurrently. If not deported, within 72 hours ofrelease from the custody of the Bureau of Prisons, the defendant shall report in person to
 the probation office in the district to which the defendant is released.




      The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
      the custody of the Bureau of Prisons.
      The defendant shall not commit another federal, state, or local crime.
       The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
       controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
       periodic drug tests thereafter, as determined by the court.

       D      The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk
              offuture substance abuse. (Check, if applicable.)
       ~      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

       D      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
       D      The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
              resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
       D      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
    If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay in
    accordance with the Schedule of Payments sheet of this judgment

    The defendant shall comply with the standard conditions that have been adopted by this court as well as with any additional
    conditions on the attached page.


                                        STANDARD CONDITIONS OF SUPERVISION
 1) the defendant shall not leave the judicial district without the permission of the court or probation officer;
 2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
 3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
 4) the defendant shall support his or her dependents and meet other family responsibilities;
 5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
 acceptable reasons;
 6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
 7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
 substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
 8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
 9) the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person convicted
 of a felony unless granted permission to do so by the probation officer;
1O) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
    confiscation of any contraband observed in plain view of the probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
     without the permission of the court;
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
     defendant's criminal record or personal history or characteristics, and shall permit the probation officer to make such
     notifications and to confirm the defendant's compliance with such notification requirement.
          Case 1:21-tp-20048-KMW    Document
                    Case: 4:16-cr-00101,     1 Entered
                                         Document:      on FLSD
                                                   198, Filed:    Docket 06/02/2021
                                                               11-22-2016,            Page 6 of 38
                                                                           Page 5 of 10
AO 2458 (Rev. 10/15)    Judgment in Criminal Case   Sheet 3A - Supervised Release

                                                                                                                             5_ of _9_ _
                                                                                                             Judgment-Page _ _

  DEFENDANT: Jatson Alvarez
                       ~~~~~~~~~~~~~~~~~-




  CASE NUMBER: 4:16CR00101-3 RLW
 District:      Eastern District of Missouri
                                       ADDITIONAL SUPERVISED RELEASE TERMS
  While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
  the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
  costs based on a co-payment fee established by the probation office.
 1. The defendant shall refrain from any unlawful use of a controlled substance and submit to a drug test within 15 days of commencement
 of supervision and at least two periodic drug tests thereafter for use of a controlled substance.

 2. The defendant shall participate in educational services programs as directed by the probation office. Such programs may include High
 School Equivalency preparation, Adult Basic Education, Literacy, and other classes designed to improve the defendant's educational
 proficiency.

 3. The defendant shall provide the probation office and the Financial Litigation Unit (FLU) of the U.S. Attorney's Office access to any
 requested financial information. The defendant is advised that the probation office may share financial information with FLU.

 4. The defendant shall be prohibited from incurring new credit charges or opening additional lines of credit without the approval of the
 probation office so long as there is a balance on the Court-imposed financial obligation.

 5. The defendant shall apply all monies received from any anticipated and/or unexpected financial gains, including any income tax
 refunds, inheritances, or judgments, to the outstanding Court-ordered financial obligation. The defendant shall immediately notify the
 probation office of the receipt of any indicated monies.

 6. The defendant shall pay the restitution as previously ordered by the Court.

 7. The defendant shall submit his person, residence, office, or vehicle to a search conducted by the probation office based upon reasonable
 suspicion of contraband or evidence of a violation of a condition of release. The defendant shall warn any other residents that the premises
 may be subject to searches pursuant to this condition.

 8. The defendant shall participate in all deportation proceedings and remain outside the United States, if deported.
          Case 1:21-tp-20048-KMW    Document
                    Case: 4:16-cr-00101,     1 Entered
                                         Document:      on FLSD
                                                   198, Filed:    Docket 06/02/2021
                                                               11-22-2016,            Page 7 of 38
                                                                           Page 6 of 10
AO 245B (Rev. 10/15)   Judgment in Criminal Case     Sheet 5 - Criminal Monetary Penalties

                                                                                                                            Judgment-Page   _6_   of   _9__
 DEFENDANT: Jatson Alvarez
 CASE NUMBER: 4:16CR00101-3 RLW
 District: Eastern District of Missouri
                                                   CRIMINAL MONETARY PENALTIES
 The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                                                  Assessment                             Fine                                       Restitution

               Totals:                                    $600.00                                                                 $19,898.37

        The determination of restitution is deferred until
 D      will be entered after such a determination.
                                                                                              An Amended Judgment in a Criminal Case (AO 245C)



 O      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the d.efe~dant m~e.s a partial payment, each payee shall receive an approximately proportional payment unless specified
otherwise m the pnonty order or percentage payment column below. However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee                                                                                Total Loss*       Restitution Ordered Priority or Percentage

Regions Bank, Attn.: Hal Stone                                                                                 $394.15

    8182 Maryland Ave., 2nd Floor, St. Louis, MO 63105

 Discover Card Services, Attn.: William McNally                                                                $16,882.60

    6500 New Albany Road, New Albany, OH 43054

 First Community Credit Union, Attn.: Josh Murphy                                                              $852.07

    17151 Chesterfield Airport Rd., Chesterfield, MO 63005

 Capital One Bank, Attn.: Grant Gulickson                                                                      $25.27

    P.O. Box 85582, Richmond, VA 23260-5582



                                                                                                                  $19,898.37


 D Restitution amount ordered pursuant to plea agreement


 D before
   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
          the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on
      Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ~ The interest requirement is waived for the.                     D      fine                181   restitution.
         D     The interest requirement for the      D     fine     D      restitution is modified as follows:




   * Findings for the total amount of losses are required under Chapters l09A, 110, 11 OA, and l l 3A of Title 18 for offenses
 committed on or after September 13, 1994 but before April 23, 1996.
          Case 1:21-tp-20048-KMW    Document
                    Case: 4:16-cr-00101,     1 Entered
                                         Document:      on FLSD
                                                   198, Filed:    Docket 06/02/2021
                                                               11-22-2016,            Page 8 of 38
                                                                           Page 7 of 10
AO 245B (Rev. 10/15)     Judgment in Criminal Case   Sheet SB - Criminal Monetary Penalties

                                                                                                                          Judgment-Page   7     of   9
  DEFENDANT: Jatson Alvarez
                       ~...;..;.~;.......;.;.;..;.;;;._~~~~~~~~~~

  CASE NUMBER: 4:16CR00101-3 RLW
  District:     Eastern District of Missouri
                                                     ADDITIONAL RESTITUTION PAYEES

                                                                                                                                              Priority or
 Name of Payee                                                                            Total Loss          Restitution Ordered             Percentage

Farmers Bank, Attn.: Shannon Smith                                                                            $1,057.90
  P.O. Box 250, Lincoln, MO 65338-0250
USAA Federal Savings Bank, Attn.: Diane Mathis                                                               $49.74
 10750 McDermott Freeway, San Antonio, TX 78288-0544
Chase Bank, Attn.: Melanie Mitchell                                                                           $136.64

 150 W. University Drive, Tempe, AZ 85281-3640
Alliant Credit Union                                                                                         $500.00

 1500 NW l 18th Street, Des Moines, IA 50325-8242




      * Findings for the total amount of losses are required under Chapters                   1 09A, 110, 11 OA, and 11 3A of Title 18 for offenses
  committed on or after September 13, 1994 but before April 23, 1996.
         Case 1:21-tp-20048-KMW    Document
                   Case: 4:16-cr-00101,     1 Entered
                                        Document:      on FLSD
                                                  198, Filed:    Docket 06/02/2021
                                                              11-22-2016,            Page 9 of 38
                                                                          Page 8 of 10
AO 2458 (Rev. 09115)   Judgment in Criminal Case   Sheet SA· Criminal Monetary Penalties

                                                                                                            Judgment-Page     8    of   9
   DEFENDANT: Jatson Alvarez
                       ~~~~~~~~~~~~~~~~~




   CASE NUMBER: 4:16CROOIOI-3 RLW
   District:     Eastern District of Missouri

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 This obligation is joint and several with Carlos Alvarez, Miguel Almeida, and Danger Ferrer in this case, meaning that no further payments
 shall be required after the sum of the amounts actually paid by all defendants has fully covered the compensable injuries. Payments of
 restitution shall be made to the Clerk of the Court for transfer to the victims. The interest requirement for the restitution is waived.

 All criminal monetary penalties are due in full immediately. The defendant shall pay all criminal monetary penalties through the Clerk of
 Court. If the defendant cannot pay in full immediately, then the defendant shall make payments under the following minimum payment
 schedule: During incarceration, it is recommended that the defendant pay criminal monetary penalties through an installment plan in
 accordance with the Bureau of Prisons' Inmate Financial Responsibility Program at the rate of 50% of the funds available to the defendant.
 If the defendant owes any criminal monetary penalties when released from incarceration, then the defendant shall make payments in
 monthly installments of at least $100, or no less than 10% of the defendant's gross earnings, whichever is greater, with payments to
 commence no later than 30 days after release from imprisonment. Until all criminal monetary penalties are paid in full, the defendant shall
 notify the Court and this district's United States Attorney's Office, Financial Litigation Unit, of any material changes in the defendant's
 economic circumstances that might affect the defendant's ability to pay criminal monetary penalties. The defendant shall notify this
 district's United States Attorney's Office, Financial Litigation Unit, of any change of mailing or residence address that occurs while any
 portion of the criminal monetary penalties remains unpaid.
          Case 1:21-tp-20048-KMW     Document
                     Case: 4:16-cr-00101,     1 Entered
                                          Document: 198, on FLSD
                                                         Filed:    Docket 06/02/2021
                                                                11-22-2016,           Page 10 of 38
                                                                            Page 9 of 10
AO 2458 (Rev. 10/15)     Judgment in Criminal Case         Sheet 6 - Schedule of Payments

                                                                                                                                                               9_ of
                                                                                                                                               Judgment-Page _ _                    _9__
  DEFENDANT: Jatson Alvarez
  CASE NUMBER: 4:16CR00101-3 RLW
  District:         Eastern District of Missouri
                                                                SCHEDULE OF PAYMENTS
         Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
     A    181    Lump sum payment of           $20498.37                   due immediately, balance due

                                     0     not later than                                           , or

                                     0     in accordance with          0     C,     0    D, or        0    E below; or       0 F below; or
  B      0      Payment to begin immediately (may be combined with                             0    C,      0       D, or     0 E below; or 0               F below; or
  C O Payment in equal                                  (e.g., equal, weekly, monthly, quarterly) installments of                                             over a period of
                                  e.g., months or years), to commence                                        (e.g., 30 or 60 days) after the date of this judgment; or
             -------
  D      0    Payment in equal                    (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                                  e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
         term of supervision; or
 E    0         Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after Release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
 F    181       Special instructions regarding the payment of criminal monetary penalties:
IT IS FURTHER ORDERED that the defendant shall pay to the United States a special assessment of $100 on each of Counts I, 2, 5, 7, 8, and 12, for a total of $600, which shall be
due immediately. (See Additional Terms for Criminal Monetary Penalties on page 8 regarding payment of restitution.)


   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
   Inmate Financial Responsibility Program are made to the clerk of the court.

   The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




             Joint and Several
                Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
                and corresponding payee, if appropriate.
  This obligation is joint and several with Carlos Alvarez, Miguel Almeida, and Danger Ferrer in this case, meaning that no further
  payments shall be required after the sum of the amounts actually paid by all defendants has fully covered the compensable injuries.


  O          The defendant shall pay the cost of prosecution.

  O          The defendant shall pay the following court cost(s):




 O           The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payments shall be applied in the following order: (1) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
  (S)fine interest (6) community restitution.(7) penalties, and (8) costs, including cost of prosecution and court costs.
     Case 1:21-tp-20048-KMW    Document
               Case: 4:16-cr-00101,     1 Entered
                                    Document:      on FLSD
                                              198, Filed:    Docket 06/02/2021
                                                          11-22-2016, Page 10 of Page
                                                                                 10 11 of 38

                                                          DEFENDANT: Jatson Alvarez
                                                          CASE NUMBER: 4:16CROOIOl-3 RLW
                                                           USM Number:   45700-044
                                                                         ----------~

                               UNITED ST ATES MARSHAL
                        RETURN OF JUDGMENT IN A CRIMINAL CASE

I have executed this judgment as follows:




The Defendant was delivered on - - - - - - - - to -----------------~

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                          UNITED STATES MARSHAL


                                                     By
                                                             Deputy U.S. Marshal




D       The Defendant was released o n - - - - - - - to._ _ _ _ _ _ _ _ Probation

D       The Defendant was released o n - - - - - - - to_ _ _ _ _ _ _ _ Supervised Release

D       and a Fine of_ _ _ _ _ _ _ _        D   and Restitution in the amount of _ _ _ _ _ _ __



                                                          UNITED STATES MARSHAL


                                                     By
                                                             Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at
     ----------- and delivered same t o - - - - - - - - - - - - - - - -
on                                          F.F.T. - - - - - - - - - - - - - - - - - -
     -------------~

                                                          U.S. MARSHAL E/MO

                                                       ByDUSM _ _ _ _ _ _ __
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                1 of 15 PageID #:12
                                                                                 87of 38
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                2 of 15 PageID #:13
                                                                                 88of 38
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                3 of 15 PageID #:14
                                                                                 89of 38
CaseCase:
     1:21-tp-20048-KMW
           4:16-cr-00101-RLW
                          Document
                              Doc. #:
                                   1 12
                                      Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021
                                                                4 of 15 PageID
                                                                           Page#:15
                                                                                 90of 38
CaseCase:
     1:21-tp-20048-KMW
           4:16-cr-00101-RLW
                          Document
                              Doc. #:
                                   1 12
                                      Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021
                                                                5 of 15 PageID
                                                                           Page#:16
                                                                                 91of 38
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                6 of 15 PageID #:17
                                                                                 92of 38
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                7 of 15 PageID #:18
                                                                                 93of 38
CaseCase:
     1:21-tp-20048-KMW    Document
           4:16-cr-00101-RLW       1 12
                              Doc. #: Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021  Page
                                                                8 of 15 PageID #:19
                                                                                 94of 38
CaseCase:
     1:21-tp-20048-KMW
           4:16-cr-00101-RLW
                          Document
                              Doc. #:
                                   1 12
                                      Entered
                                         Filed:on03/09/16
                                                  FLSD Docket
                                                          Page:06/02/2021
                                                                9 of 15 PageID
                                                                           Page#:20
                                                                                 95of 38
CaseCase:
     1:21-tp-20048-KMW    Document
          4:16-cr-00101-RLW  Doc. #:1 12
                                       Entered
                                          Filed:on FLSD Docket
                                                 03/09/16 Page:06/02/2021   Page#:21
                                                                10 of 15 PageID    96of 38
CaseCase:
     1:21-tp-20048-KMW    Document
          4:16-cr-00101-RLW  Doc. #:1 12
                                       Entered
                                          Filed:on FLSD Docket
                                                 03/09/16 Page:06/02/2021   Page#:22
                                                                11 of 15 PageID    97of 38
CaseCase:
     1:21-tp-20048-KMW
          4:16-cr-00101-RLW
                          Document
                             Doc. #:1 12
                                       Entered
                                          Filed:on
                                                 03/09/16
                                                   FLSD Docket
                                                          Page:06/02/2021
                                                                12 of 15 PageID
                                                                            Page#:23
                                                                                   98of 38
CaseCase:
     1:21-tp-20048-KMW    Document
          4:16-cr-00101-RLW  Doc. #:1 12
                                       Entered
                                          Filed:on FLSD Docket
                                                 03/09/16 Page:06/02/2021   Page#:24
                                                                13 of 15 PageID    99of 38
Case
   Case:
     1:21-tp-20048-KMW
         4:16-cr-00101-RLW
                         Document
                            Doc. #:1 12Entered
                                         Filed: on
                                                03/09/16
                                                   FLSD Docket
                                                         Page: 06/02/2021
                                                               14 of 15 PageID
                                                                           Page#:25
                                                                                 100of 38
Case
   Case:
     1:21-tp-20048-KMW
         4:16-cr-00101-RLW
                         Document
                            Doc. #:1 12Entered
                                         Filed: on
                                                03/09/16
                                                   FLSD Docket
                                                         Page: 06/02/2021
                                                               15 of 15 PageID
                                                                           Page#:26
                                                                                 101of 38
MOED - CM/ECF (LIVE)                                                   https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
             Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 27 of 38

                                     Query    Reports      Utilities      Help     What's New      Log Out




          Beginning February 1, 2017, under Local Rule 13.05, it is the procedure of this Court to order the U.S.
          Attorney's Office to file a sealed statement in all criminal cases in which a defendant enters a guilty plea
          that will either explain the terms of a defendant's cooperation or state that a defendant did not cooperate
          with the government. The public will not be able to determine whether a defendant did or did not
          cooperate with the government by reading these docket entries.

                                                                                                                  INTERP,R/R

                                            U.S. District Court
                                   Eastern District of Missouri (St. Louis)
                            CRIMINAL DOCKET FOR CASE #: 4:16-cr-00101-RLW-3


          Case title: USA v. Alvarez et al                                     Date Filed: 03/09/2016
          Magistrate judge case number: 4:16-mj-01097-JMB                      Date Terminated: 11/22/2016


          Assigned to: District Judge Ronnie L.
          White

          Defendant (3)
          Jatson Alvarez                                    represented by Felicia A. Jones
          TERMINATED: 11/22/2016                                           FEDERAL PUBLIC DEFENDER
          also known as                                                    1010 Market Street
          Jatzon Alverez                                                   Suite 200
          TERMINATED: 11/22/2016                                           St. Louis, MO 63101
                                                                           314-241-1255
                                                                           Fax: 314-421-3177
                                                                           Email: Felicia_jones@fd.org
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Public Defender or
                                                                           Community Defender Appointment
                                                                           Bar Status: Gov

                                                                                 St. Louis Fed Public Defender
                                                                                 FEDERAL PUBLIC DEFENDER - St
                                                                                 Louis
                                                                                 1010 Market Street
                                                                                 Suite 200
                                                                                 St. Louis, MO 63101
                                                                                 314-241-1255
                                                                                 Fax: 314-421-3177
                                                                                 Email: moe_ecfnote@fd.org



1 of 12                                                                                                                6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                         https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 28 of 38

                               Query   Reports   Utilities      Help      What's New     Log Out

                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender or
                                                                       Community Defender Appointment
                                                                       Bar Status: Gov

                                                                       Lucille G. Liggett
                                                                       FEDERAL PUBLIC DEFENDER
                                                                       1010 Market Street
                                                                       Suite 200
                                                                       St. Louis, MO 63101
                                                                       314-241-1255
                                                                       Fax: 314-421-3177
                                                                       Email: lucy_liggett@fd.org
                                                                       TERMINATED: 03/16/2016
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender or
                                                                       Community Defender Appointment
                                                                       Bar Status: Gov

          Pending Counts                                               Disposition
                                                                       The defendant pleaded guilty to count one,
                                                                       two, five, seven, eight, and 12 of the
                                                                       indictment on August 18, 2016. The
                                                                       defendant is hereby committed to the
                                                                       custody of the Bureau or Prisons for a total
          CONSPIRACY TO DEFRAUD
                                                                       term of 54 months. Upon release from
          (1r)
                                                                       imprisonment, the defendant shall be on
                                                                       supervised release for a term of three
                                                                       years. The defendant shall pay restitution
                                                                       in the amount of $19,898.37 and a special
                                                                       assessment in the amount of $600.00.
                                                                       The defendant pleaded guilty to count one,
                                                                       two, five, seven, eight, and 12 of the
                                                                       indictment on August 18, 2016. The
                                                                       defendant is hereby committed to the
                                                                       custody of the Bureau or Prisons for a total
          MAIL FRAUD
                                                                       term of 54 months. Upon release from
          (2r)
                                                                       imprisonment, the defendant shall be on
                                                                       supervised release for a term of three
                                                                       years. The defendant shall pay restitution
                                                                       in the amount of $19,898.37 and a special
                                                                       assessment in the amount of $600.00.
                                                                       The defendant pleaded guilty to count one,
          POSSESSION OF 15 OR MORE                                     two, five, seven, eight, and 12 of the
          COUNTERFEIT ACCESS DEVICES                                   indictment on August 18, 2016. The
          (5r)                                                         defendant is hereby committed to the
                                                                       custody of the Bureau or Prisons for a total


2 of 12                                                                                                      6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                              https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 29 of 38

                                  Query     Reports   Utilities      Help      What's New     Log Out
                                                                               p          ,
                                                                            supervised release for a term of three
                                                                            years. The defendant shall pay restitution
                                                                            in the amount of $19,898.37 and a special
                                                                            assessment in the amount of $600.00.
                                                                            The defendant pleaded guilty to count one,
                                                                            two, five, seven, eight, and 12 of the
                                                                            indictment on August 18, 2016. The
                                                                            defendant is hereby committed to the
          POSSESSION OF 15 OR MORE                                          custody of the Bureau or Prisons for a total
          COUNTERFEIT ACCESS DEVICES                                        term of 54 months. Upon release from
          (7r)                                                              imprisonment, the defendant shall be on
                                                                            supervised release for a term of three
                                                                            years. The defendant shall pay restitution
                                                                            in the amount of $19,898.37 and a special
                                                                            assessment in the amount of $600.00.
                                                                            The defendant pleaded guilty to count one,
                                                                            two, five, seven, eight, and 12 of the
                                                                            indictment on August 18, 2016. The
                                                                            defendant is hereby committed to the
          FRAUDULENT USE OF ACCESS                                          custody of the Bureau or Prisons for a total
          DEVICE                                                            term of 54 months. Upon release from
          (8r)                                                              imprisonment, the defendant shall be on
                                                                            supervised release for a term of three
                                                                            years. The defendant shall pay restitution
                                                                            in the amount of $19,898.37 and a special
                                                                            assessment in the amount of $600.00.
                                                                            The defendant pleaded guilty to count one,
                                                                            two, five, seven, eight, and 12 of the
                                                                            indictment on August 18, 2016. The
                                                                            defendant is hereby committed to the
                                                                            custody of the Bureau or Prisons for a total
          AGGRAVATED IDENTITY THEFT
                                                                            term of 54 months. Upon release from
          (12r)
                                                                            imprisonment, the defendant shall be on
                                                                            supervised release for a term of three
                                                                            years. The defendant shall pay restitution
                                                                            in the amount of $19,898.37 and a special
                                                                            assessment in the amount of $600.00.

          Highest Offense Level (Opening)
          Felony

          Terminated Counts                                                 Disposition
          None

          Highest Offense Level (Terminated)



3 of 12                                                                                                           6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                              https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 30 of 38

                                Query     Reports     Utilities      Help      What's New     Log Out

          Complaints                                                        Disposition
                                                                            The defendant pleaded guilty to count one,
                                                                            two, five, seven, eight, and 12 of the
                                                                            indictment on August 18, 2016. The
                                                                            defendant is hereby committed to the
          18:1029A.F; POSSESSION OF 15 OR                                   custody of the Bureau or Prisons for a total
          MORE COUNTERFEIT OR                                               term of 54 months. Upon release from
          UNAUTHORIZED ACCESS DEVICES                                       imprisonment, the defendant shall be on
                                                                            supervised release for a term of three
                                                                            years. The defendant shall pay restitution
                                                                            in the amount of $19,898.37 and a special
                                                                            assessment in the amount of $600.00.



          Plaintiff
          USA                                          represented by Tracy L. Berry
                                                                      OFFICE OF U.S. ATTORNEY
                                                                      111 S. Tenth Street
                                                                      20th Floor
                                                                      St. Louis, MO 63102
                                                                      314-539-2200
                                                                      Fax: 314-539-2309
                                                                      Email: tracy.berry@usdoj.gov
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: Assistant US Attorney
                                                                      Bar Status: Gov




          Date Filed    #   Docket Text
          03/04/2016    1 COMPLAINT WITH AFFIDAVIT as to Jatson Alverez (1). (Attachments: # 1
                          Criminal Cover Sheet) (DJO) [4:16-mj-01097-JMB] (Entered: 03/07/2016)
          03/04/2016    2 ENTRY OF ATTORNEY APPEARANCE Tracy L. Berry appearing for USA. (DJO)
                          [4:16-mj-01097-JMB] (Entered: 03/07/2016)
          03/04/2016    3 MOTION for Pretrial Detention and Hearing by USA as to Jatson Alverez. (DJO)
                          [4:16-mj-01097-JMB] (Entered: 03/07/2016)
          03/04/2016        Warrant Issued as to Complaint in case as to Jatson Alverez. (DJO) [4:16-mj-01097-
                            JMB] (Entered: 03/07/2016)




4 of 12                                                                                                           6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                               https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
           Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 31 of 38

                                 Query    Reports      Utilities      Help     What's New      Log Out
                                                                        pp            y
                           appearance.. Signed by Magistrate Judge John M. Bodenhausen on 4/7/16. (LGK)
                           [4:16-mj-01097-JMB] (Entered: 03/07/2016)
          03/07/2016    5 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Jatson Alverez for all
                          further proceedings in the case.. Signed by Magistrate Judge John M. Bodenhausen on
                          3/7/16. (LGK) [4:16-mj-01097-JMB] (Entered: 03/07/2016)
          03/07/2016       Arrest of defendant Jatson Alverez date of arrest: 3/7/16 (CAR) [4:16-mj-01097-JMB]
                           (Entered: 03/08/2016)
          03/07/2016    6 Minute Entry for proceedings held before Magistrate Judge John M.
                          Bodenhausen:Initial Appearance/Rule 5 as to Jatson Alverez held on 3/7/2016.
                          Defendant given copy of: Complaint. Court to appoint: Federal Public Defender.
                          Pretrial Services bail report received on: 3/7/16. Pretrial Services Officer: Shannon
                          McAlister. Preliminary and Detention Hearing set for 3/10/2016 at 9:00 AM in
                          Courtroom 15S before Magistrate Judge John M. Bodenhausen. (FTR Gold Operator
                          initials:C. Ritter.) (FTR Gold: Yes.) (proceedings started: 12:14 pm.) (proceedings
                          ended: 12:23 pm.) (Defendant Location: Remanded to Custody.) (CAR) [4:16-
                          mj-01097-JMB] (Entered: 03/08/2016)
          03/07/2016    7 INTERPRETER USAGE REPORT as to defendant Jatson Alverez Interpreter:
                          Fernando Torres proceedings started: 12:14 pm proceedings ended: 12:23 pm (CAR)
                          [4:16-mj-01097-JMB] (Entered: 03/08/2016)
          03/07/2016    8 CJA 23 Financial Affidavit by Jatson Alverez (CAR) [4:16-mj-01097-JMB] (Entered:
                          03/08/2016)
          03/08/2016    9 BAIL REPORT(FILED UNDER SEAL) as to Jatson Alverez. (SMM) [4:16-
                          mj-01097-JMB] (Entered: 03/08/2016)
          03/09/2016   11 INDICTMENT returned in open court on 03/09/2016 to Judge John A. Ross by the
                          Foreperson of the Grand Jury. Referred to Magistrate Judge Patricia L. Cohen as to
                          Carlos Alverez (1) count(s) 1, 2, 3, 7, 8, 9-10, Miguel Almeida (2) count(s) 1, 2, 4, 7,
                          8, 11, Jatson Alverez (3) count(s) 1, 2, 5, 7, 8, 12, Danger Ferrer (4) count(s) 1, 2, 6-7,
                          8, 13-14. (Attachments: # 1 Criminal Cover Sheet)(FORFEITURE ALLEGATION)
                          (WARRANTS ISSUED) (DJO) (Entered: 03/10/2016)
          03/09/2016   12 REDACTED INDICTMENT returned in open court on 03/09/2016 to Judge John A.
                          Ross by the Foreperson of the Grand Jury. Referred to Magistrate Judge Patricia L.
                          Cohen as to Carlos Alverez (1): Former count 1 is now count 1r. Former count 2 is
                          now count 2r. Former count 3 is now count 3r. Former count 7 is now count 7r. Former
                          count 8 is now count 8r. Former count 9-10 is now count 9r-10r. Miguel Almeida (2):
                          Former count 1 is now count 1r. Former count 2 is now count 2r. Former count 4 is
                          now count 4r. Former count 7 is now count 7r. Former count 8 is now count 8r. Former
                          count 11 is now count 11r. Jatson Alverez (3): Former count 1 is now count 1r. Former
                          count 2 is now count 2r. Former count 5 is now count 5r. Former count 7 is now count
                          7r. Former count 8 is now count 8r. Former count 12 is now count 12r. Danger Ferrer
                          (4): Former count 1 is now count 1r. Former count 2 is now count 2r. Former count 6-7
                          is now count 6r-7r. Former count 8 is now count 8r. Former count 13-14 is now count
                          13r-14r.. (DJO) (Entered: 03/10/2016)




5 of 12                                                                                                            6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                                https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
           Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 32 of 38

                                 Query    Reports       Utilities      Help     What's New      Log Out
                                y) (                     )
          03/10/2016   14 Minute Entry for proceedings held before Magistrate Judge John M.
                          Bodenhausen:Detention Hearing as to Jatson Alverez held on 3/10/2016. Argument
                          presented. Matter taken under submission. (FTR Gold Operator initials:C. Ritter.)
                          (FTR Gold: Yes.) (proceedings started: 9:16 am.) (proceedings ended: 9:24 am.)
                          (Defendant Location: Remanded to Custody.) (CAR) (Entered: 03/10/2016)
          03/10/2016   18 INTERPRETER USAGE REPORT as to defendant Carlos Alverez, Miguel Almeida,
                          Jatson Alverez, Danger Ferrer Interpreter: Fernando Torres proceedings started: 9:16
                          am proceedings ended: 9:41 am (CAR) (Entered: 03/10/2016)
          03/10/2016   25 MOTION for Extension For Additional Time To Obtain and Review Discovery
                          Materials and To Determine Whether and/or What Pretrial Motions are to be Filed by
                          Jatson Alverez. (MCB) (Entered: 03/10/2016)
          03/10/2016   26 Minute Entry for proceedings held before Magistrate Judge Patricia L.
                          Cohen:Arraignment: Parties present for arraignment as to Jatson Alverez on
                          3/10/2016. Defendant sworn. Defendant waives reading of indictment, plea of not
                          guilty as to Count 1r,2r,5r,7r,8r,12r. Oral motion for extension of time to file pretrial
                          motions is granted. Attorney St. Louis Fed Public Defender terminated. Request for
                          additional time to investigate pretrial motions is made. The government does not
                          object. Court grants additional time and makes speedy trial finding on the record.
                          Order on pretrial mtoions to issue. (FTR Gold Operator initials:K. Stamm.) (FTR
                          Gold: Yes.) (proceedings started: 10:43.) (proceedings ended: 10:52.) (Defendant
                          Location: custody.) (MCB) (Entered: 03/10/2016)
          03/10/2016   27 ORDER CONCERNING PRETRIAL MOTIONS as to Jatson Alverez. Forthwith each
                          party may propound to opposing party and may file w/the court any request for pretrial
                          disclosure of evidence or information. IT IS FURTHER ORDERED that defendants
                          oral motion for extension of time within which to file motions is IT IS FURTHER
                          ORDERED that Defendant's Motion for Extension of Time within which to file
                          motions is GRANTED. 25 . The parties shall respond to any such request for pretrial
                          disclosure not later than March 15, 2016. Counsel for defendant to file with the court a
                          memorandum if defendant chooses not to file any pretrial motions not later than March
                          24, 2016. Criminal Pretrial Motion due by 3/24/2016. Evidentiary Hearing set for
                          4/1/2016 09:30 AM in Courtroom 9N before Magistrate Judge Patricia L.
                          Cohen.Signed by Magistrate Judge Patricia L. Cohen on March 10, 2016. (MCB)
                          (Entered: 03/10/2016)
          03/10/2016   31 INTERPRETER USAGE REPORT as to defendant Carlos Alverez, Miguel Almeida,
                          Jatson Alverez, Danger Ferrer Interpreter: Fernando Torres proceedings started: 9:47
                          proceedings ended: 10:52 (MCB) (Entered: 03/10/2016)
          03/10/2016   33 Warrant Returned Executed as to Complaint on 3/7/16 in case 4:16mj1097 as to Jatson
                          Alverez (CAR) (Entered: 03/10/2016)
          03/14/2016       Pursuant to Local Rule 2.08, the assigned/referred magistrate judge is designated and
                           authorized by the court to exercise full authority in this assigned/referred action or
                           matter under 28 U.S.C. Sec. 636 and 18 U.S.C Sec. 3401. (CSAW) (Entered:
                           03/14/2016)




6 of 12                                                                                                             6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                              https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
           Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 33 of 38

                                Query    Reports      Utilities      Help     What's New      Log Out
                           (     )(                     )
          03/16/2016   43 Substitution of Attorney as to Jatson Alverez Terminating Lucille G. Liggett Replaced
                          by substituted attorney Felicia Jones (Jones, Felicia) (Entered: 03/16/2016)
          03/16/2016   44 MOTION for Extension of Time to Disclose Rule 16 Evidence by USA as to Carlos
                          Alverez, Miguel Almeida, Jatson Alverez, Danger Ferrer. (Berry, Tracy) (Entered:
                          03/16/2016)
          03/16/2016   45 DISCLOSURE of Arguably Suppressible Evidence as to Carlos Alverez, Miguel
                          Almeida, Jatson Alverez, Danger Ferrer and, Letter Regarding Discovery as to Carlos
                          Alverez, Miguel Almeida, Jatson Alverez, Danger Ferrer (Berry, Tracy) (Entered:
                          03/16/2016)
          03/18/2016   49 ORDER DENYING 3 MOTION FOR PRETRIAL DETENTION AND SETTING
                          CONDITIONS OF RELEASE. Bail is set in the amount of $20,000, to be secured by a
                          deposit of $4,000. Signed by Magistrate Judge John M. Bodenhausen on 3/18/16.
                          (CAR) (Entered: 03/18/2016)
          03/24/2016   56 ORDER as to Carlos Alverez (1), Miguel Almeida (2), Jatson Alverez (3), and Danger
                          Ferrer (4). IT IS HEREBY ORDERED that Government's motion [Doc. 44 ] is
                          DENIED without prejudice. Signed by Magistrate Judge Patricia L. Cohen on 3/24/16.
                          (EAB) (Entered: 03/24/2016)
          03/24/2016   57 MOTION for Extension of Time To file Pretrial Motions by Jatson Alverez. (Jones,
                          Felicia) (Entered: 03/24/2016)
          03/25/2016   59 AFFIDAVIT OF OWNERSHIP for Jatson Alverez in the amount of $4,000.00 ; owner
                          of bond Maritea Moreno Hernandez. (Note - no clerk signature or seal as document
                          was received by mail.) (Attachments: # 1 envelope) (CBL) (Entered: 03/25/2016)
          03/25/2016       Receipt 4644056138 in the amount of $4000.00 for COMM REG-OTHER-BOND-
                           COLB on behalf of Jatson Alvarez (CCAM) (Entered: 03/27/2016)
          03/28/2016   60 ORDER AND SPEEDY TRIAL FINDING as to Jatson Alverez (3). (See Full Order.)
                          IT IS HEREBY ORDERED that Defendant's motion for extension of time within
                          which to file motions and for continuance of the pretrial motion hearing is
                          GRANTED. [Doc. 57 ] IT IS FURTHER ORDERED that Defendant shall have until
                          April 14, 2016, to file any pretrial motions or waiver of motions. The Government
                          shall have until April 21, 2016, to respond. IT IS FURTHER ORDERED that the
                          Evidentiary/Waiver Hearing presently set for April 1, 2016, is continued and
                          rescheduled for April 25, 2016, at 9:30 a.m. Defendant and counsel for both parties are
                          required to attend. Signed by Magistrate Judge Patricia L. Cohen on 3/28/2016. (CBL)
                          (Entered: 03/28/2016)
          03/28/2016   61 Minute Entry for proceedings held before Magistrate Judge John M.
                          Bodenhausen:Bond Execution as to Jatson Alverez held on 3/28/2016. Bond executed
                          in the amount of: $20,000 secured by $4,000. Defendant released on bond. (TIP
                          Interpreter name: Maria Laura Angel.)(FTR Gold Operator initials:ARL.) (FTR Gold:
                          Yes.) (proceedings started: 1:57 p.m.) (proceedings ended: 2:16 p.m.) (Defendant
                          Location: Bond.) (CBL) (Entered: 03/28/2016)
          03/28/2016   62 ORDER Setting Conditions of Release by Defendant Jatson Alverez. Signed by
                          Magistrate Judge John M. Bodenhausen on 3/28/2016. (CBL) (Entered: 03/28/2016)



7 of 12                                                                                                           6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                              https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
           Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 34 of 38

                                Query    Reports      Utilities      Help       What's New    Log Out
                                   y$ ,        g     y       g              g
                           (CBL) (Entered: 03/28/2016)
          03/28/2016   64 INTERPRETER USAGE REPORT as to defendant Jatson Alverez Interpreter: Maria
                          Laura Angel proceedings started: 1:57 p.m. proceedings ended: 2:16 p.m. (CBL)
                          (Entered: 03/28/2016)
          04/15/2016   73 MOTION for Extension of Time To File Pretrial Motions by Jatson Alverez. (Jones,
                          Felicia) (Entered: 04/15/2016)
          04/19/2016   75 ORDER as to Jatson Alverez (3) - IT IS HEREBY ORDERED that Defendant's
                          motion for extension of time within which to file motions and for continuance of the
                          pretrial motion hearing is GRANTED. [Doc. 73] IT IS FURTHER ORDERED that
                          Defendant shall have until May 2, 2016, to file any pretrial motions or waiver of
                          motions. The Government shall have until May 9, 2016, to respond. IT IS FURTHER
                          ORDERED that the Evidentiary/Waiver Hearing presently set for April 25, 2016, is
                          continued and rescheduled for May 17, 2016, at 9:30 a.m. Defendant and counsel for
                          both parties are required to attend. Criminal Pretrial Motion due by 5/2/2016.
                          Evidentiary Hearing set for 5/17/2016 09:30 AM in Courtroom 9N before Magistrate
                          Judge Patricia L. Cohen. Signed by Magistrate Judge Patricia L. Cohen on April 19,
                          2016. (MCB) (Entered: 04/19/2016)
          05/02/2016   90 MOTION for Extension of Time To File Pretrial Motions by Jatson Alverez. (Jones,
                          Felicia) (Entered: 05/02/2016)
          05/04/2016   91 ORDER as to Jatson Alverez (3). IT IS HEREBY ORDERED that Defendant's motion
                          for extension of time within which to file motions and for continuance of the pretrial
                          motion hearing is GRANTED. [Doc. 90 ] IT IS FURTHER ORDERED that Defendant
                          shall have until May 16, 2016, to file any pretrial motions or waiver of motions. The
                          Government shall have until May 23, 2016, to respond. IT IS FURTHER ORDERED
                          that the Evidentiary/Waiver Hearing presently set for May 17, 2016, is continued and
                          rescheduled for May 26, 2016, at 9:30 a.m. Defendant and counsel for both parties are
                          required to attend. The Court will not consider further continuance requests. Signed by
                          Magistrate Judge Patricia L. Cohen on 5/4/16. (EAB) (Entered: 05/04/2016)
          05/09/2016   94 MOTION to Suppress Evidence by Jatson Alverez. (Jones, Felicia) (Entered:
                          05/09/2016)
          05/23/2016   95 RESPONSE to Motion by USA as to Jatson Alverez re 94 MOTION to Suppress
                          Evidence (Berry, Tracy) (Entered: 05/23/2016)
          05/26/2016   96 Minute Entry for proceedings held before Magistrate Judge Patricia L. Cohen:
                          Evidentiary Hearing as to Jatson Alverez held on 5/26/2016. Parties present for
                          Evidentiary Hearing. Testimony heard. Exhibits received. Motion to Suppress and case
                          taken under submission. (Court Reporter:R. Fiorino.)(FTR Gold Operator
                          initials:N/A.) (FTR Gold: No.) (proceedings started: 9:39 am.) (proceedings ended:
                          10:08 am.) (Defendant Location: Bond.) (EAB) (Entered: 05/26/2016)
          05/26/2016   97 TRANSCRIPT of 96 (EVIDENTIARY) as to Jatson Alverez held on 5/26/16 before
                          Judge Cohen. Court Reporter: Reagan Fiorino, Reagan_Fiorino@moed.uscourts.gov,
                          314-244-7989. Transcript may be viewed at the court public terminal or purchased
                          through the Court Reporter/Transcriber before the deadline for Release of Transcript
                          Restriction. After that date it may be obtained through PACER. Redaction Request due



8 of 12                                                                                                           6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                                https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
           Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 35 of 38

                                  Query    Reports      Utilities      Help     What's New      Log Out

          05/26/2016    98 CLERKS WITNESS LIST as to Jatson Alverez as to Evidentiary Hearing. (EAB)
                           (Entered: 05/27/2016)
          05/26/2016    99 CLERKS EXHIBIT LIST as to Jatson Alverez as to Evidentiary Hearing. (EAB)
                           (Entered: 05/27/2016)
          05/26/2016   100 INTERPRETER USAGE REPORT as to defendant Jatson Alverez Interpreter:
                           Fernando Torres proceedings started: 9:39 am proceedings ended: 10:08 am. (EAB)
                           (Entered: 05/27/2016)
          06/14/2016         REMARK as to Carlos Alvarez, Miguel Almeida, Jatson Alvarez, Danger Ferrer: The
                             spelling of Carlos Alverez and Jatson Alverez should have been corrected to Alvarez
                             when the indictment was filed on 3/9/16. Therefore, as directed by the Court the
                             docket sheet has been updated to indicate the correct spelling of Alvarez as to these
                             two defendants. (KXS) (Entered: 06/14/2016)
          06/17/2016   108 REPORT AND RECOMMENDATION as to Jatson Alvarez.IT IS HEREBY
                           RECOMMENDED that Defendant's motion to suppress [Doc. 94 ] should be
                           DENIED. The parties are advised that they have fourteen (14) days in which to file
                           written objections to this Recommendation and the Memorandum incorporated herein
                           pursuant to 28 U.S.C. Section 636 (b)(1), unless an extension of time for good cause is
                           obtained, and that failure to file timely objections may result in waiver of the right to
                           appeal questions of fact. Signed by Magistrate Judge Patricia L. Cohen on 6/17/2016.
                           (CBL) (Entered: 06/17/2016)
          06/29/2016   114 MOTION to Modify Conditions of Release by Jatson Alvarez. (Jones, Felicia)
                           (Entered: 06/29/2016)
          06/30/2016   115 ORDER MODIFYING CONDITIONS OF RELEASE: IT IS HEREBY ORDERED
                           that Defendants Motion to Modify (ECF No. 114) is GRANTED as described herein.
                           IT IS FURTHER ORDERED that all other Conditions of Release remain in effect.
                           Signed by Magistrate Judge John M. Bodenhausen on 6/30/2016. (KMS) (Entered:
                           06/30/2016)
          07/05/2016   119 ORDER as to Jatson Alvarez : IT IS HEREBY ORDERED that the Report and
                           Recommendation of the United States Magistrate Judge (ECF No. 108 ) is
                           SUSTAINED, ADOPTED, AND INCORPORATED herein. IT IS FURTHER
                           ORDERED that Defendant's pre-trial Motion to Suppress Evidence (ECF No. 94 ) is
                           DENIED. Signed by District Judge Ronnie L. White on 07/05/2016. (KCB) (Entered:
                           07/05/2016)
          07/05/2016   120 ORDER Setting Forth Trial Procedures in Criminal Cases as to Carlos Alvarez, Jatson
                           Alvarez : IT IS HEREBY ORDERED that the Jury Trial in this matter as to defendants
                           Carlos Alvarez and Jatson Alvarez is set for Monday, August 15, 2016 at 9:00 a.m. IT
                           IS FURTHER ORDERED that any request for continuance of the trial of this matter
                           shall be made in writing and filed with the Clerk of Court. At the time of any request
                           for continuance by defendant, defendant shall present to the Court a fully executed
                           Waiver of Speedy Trial. IT IS FURTHER ORDERED that the prosecutor and counsel
                           for defendant(s) are directed to comply with each of the following procedures and
                           requirements. (SEE ORDER FOR COMPLETE DETAILS.)( Jury Trial set for
                           8/15/2016 09:00 AM in Courtroom 10S before District Judge Ronnie L. White.)
                           Signed by District Judge Ronnie L. White on 07/05/2016. (KCB) (Entered:


9 of 12                                                                                                             6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                                https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 36 of 38

                                  Query     Reports     Utilities      Help     What's New      Log Out
           07/22/2016   127 WAIVER of Speedy Trial by Jatson Alvarez (Jones, Felicia) (Entered: 07/22/2016)
           07/27/2016   131 MOTION to Continue ; Trial by Jatson Alvarez. (Jones, Felicia) (Entered: 07/27/2016)
           07/28/2016   132 ORDER as to Jatson Alvarez: IT IS HEREBY ORDERED that the defendant Jatson
                            Alvarez's motion to remove his case from the trial docket of August 15, 2016 and to
                            schedule this matter for a possible change of plea hearing [ # 131 ] is granted. IT IS
                            FURTHER ORDERED that the plea hearing as to defendant Jatson Alvarez is set for
                            Thursday, August 18, 2016 at 10:30 a.m. in Courtroom 10-South. ( Change of Plea
                            Hearing set for 8/18/2016 10:30 AM in Courtroom 10S before District Judge Ronnie
                            L. White.) Signed by District Judge Ronnie L. White on 07/28/2016. (KCB) (Entered:
                            07/28/2016)
           08/18/2016   141 Minute Entry for proceedings held before District Judge Ronnie L. White:Change of
                            Plea Hearing as to Jatson Alvarez held on 8/18/2016 as to count(s) 1, 2, 5, 7, 8 & 12.
                            Objections to Presentence Report due by 10/27/2016. Sentencing set for 11/17/2016
                            10:00 AM in Courtroom 10S before District Judge Ronnie L. White. (TIP Interpreter
                            name: Maira Hays)(Court Reporter:D. Kriegshauser) (FTR Gold: No) (proceedings
                            started: 10:34 a.m) (proceedings ended: 11:10 a.m) (Defendant Location: Bond)
                            (NEB) (Entered: 08/18/2016)
           08/18/2016   142 GUILTY PLEA AGREEMENT by USA, Jatson Alvarez as to Jatson Alvarez (NEB)
                            (Entered: 08/18/2016)
           08/18/2016   143 ORDER as to Jatson Alvarez...IT IS HEREBY ORDERED that the sentencing as to
                            defendant is set for Thursday, November 17, 2016 at 10:00 a.m. IT IS FURTHER
                            ORDERED that the deadline for filing objections, if any, to the Presentence Report is
                            October 27, 2016. IT IS FURTHER ORDERED that no objections shall be filed after
                            the deadline without leave of the Court. A request for leave to file objections out of
                            time must be in writing and supported by reasons for the request. [SEE ORDER FOR
                            COMPLETE DETAILS.] (Objections to Presentence Report due by 10/27/2016.
                            Sentencing set for 11/17/2016 10:00 AM in Courtroom 10S before District Judge
                            Ronnie L. White.) Signed by District Judge Ronnie L. White on 8/18/2016. (NEB)
                            (Entered: 08/18/2016)
           08/19/2016   144 RESTITUTION QUESTIONNAIRE (FILED UNDER SEAL) by USA as to Carlos
                            Alvarez, Miguel Almeida, Jatson Alvarez, Danger Ferrer. A redacted copy will be
                            provided to defense counsel by USA. (Berry, Tracy) (Entered: 08/19/2016)
           09/27/2016   160 MOTION to Modify Conditions of Release /Bond by Jatson Alvarez. (Jones, Felicia)
                            (Entered: 09/27/2016)
           09/28/2016   161 ORDER as to Jatson Alvarez : IT IS HEREBY ORDERED that the defendants motion
                            to modify his conditions of bond [ECF# 160 ] is GRANTED. IT IS FURTHER
                            ORDERED that Defendant Jatson Alvarezs conditions of bond imposed on March 28,
                            2016 are now modified to permit defendant to move from Miami, Florida to live with
                            his mother at her new home at 7503 Ellicott, Tampa, Florida 33613. Defendant will be
                            supervised by Florida Middle Pretrial Services, Tampa. All other conditions will
                            remain the same until further recommendation from U.S. Pretrial Services at the time
                            of sentencing. Signed by District Judge Ronnie L. White on 09/28/2016. (KCB)
                            (Entered: 09/28/2016)




10 of 12                                                                                                            6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                               https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 37 of 38

                                  Query    Reports     Utilities      Help     What's New      Log Out
                                     y                           ,                                  ,
                             Tuesday, November 22, 2016 at 10:00 a.m. in Courtroom 10-South. ( Sentencing set
                             for 11/22/2016 10:00 AM in Courtroom 10S before District Judge Ronnie L. White.)
                             Signed by District Judge Ronnie L. White on 10/21/2016. (KCB) (Entered:
                             10/21/2016)
           11/15/2016   189 FINAL PRESENTENCE INVESTIGATION REPORT as to Jatson Alvarez
                            (Attachments: # 1 Letter)(GZT) (Entered: 11/15/2016)
           11/21/2016   192 ACCEPTANCE TO PRESENTENCE INVESTIGATION REPORT by USA as to
                            Jatson Alvarez (Berry, Tracy) (Entered: 11/21/2016)
           11/21/2016   193 MOTION for Leave to File Document Under Seal by Jatson Alvarez. (Jones, Felicia)
                            (Entered: 11/21/2016)
           11/21/2016   194 SENTENCING MEMORANDUM - SEALED by defendant Jatson Alvarez (Jones,
                            Felicia) (Entered: 11/21/2016)
           11/21/2016   195 SENTENCING MEMORANDUM Response by USA as to Jatson Alvarez re 194
                            Sentencing Memorandum (Berry, Tracy) (Entered: 11/21/2016)
           11/22/2016   196 Docket Text ORDER as to Jatson Alvarez: IT IS HEREBY ORDERED that Defendant
                            Jatson Alvarez's Motion for Leave to File Document Under Seal [ECF No. 193] is
                            GRANTED. Signed by District Judge Ronnie L. White on 11/22/16. (JEB) (Entered:
                            11/22/2016)
           11/22/2016   197 Minute Entry for proceedings held before District Judge Ronnie L. White:Sentencing
                            as to Jatson Alvarez held on 11/22/2016. No Objections to Presentence report filed by
                            either party. Presentence Report adopted/accepted by Court as findings of fact.
                            Sentence imposed (see Judgment). (Court Reporter:D. Kriegshauser) (FTR Gold: No)
                            (proceedings started: 10:00) (proceedings ended: 10:20) (Defendant Location: BOND)
                            (BRP) (Entered: 11/22/2016)
           11/22/2016   198 JUDGMENT as to Jatson Alvarez: The defendant pleaded guilty to count one, two,
                            five, seven, eight, and 12 of the indictment on August 18, 2016. The defendant is
                            hereby committed to the custody of the Bureau or Prisons for a total term of 54
                            months. Upon release from imprisonment, the defendant shall be on supervised release
                            for a term of three years. The defendant shall pay restitution in the amount of
                            $19,898.37 and a special assessment in the amount of $600.00. Signed by District
                            Judge Ronnie L. White on November 22, 2016. (BRP) (Entered: 11/22/2016)
           11/22/2016   199 STATEMENT OF REASONS for Sentence as to defendant Jatson Alvarez. Signed by
                            District Judge Ronnie L. White on November 22, 2016. (BRP) (Entered: 11/22/2016)
           11/30/2016   204 NOTICE by Jatson Alvarez of Certification of Compliance with Local Rule 12.07.
                            (Jones, Felicia) (Entered: 11/30/2016)
           12/06/2016   205 BOP Designation as to Jatson Alvarez. Defendant designated to CI GILES W.
                            DALBY. (BRP) (Entered: 12/06/2016)
           01/12/2017   209 ORDER (Financial) as to Jatson Alvarez To surety of record In the Amount of
                            $4,000.00. Signed by District Judge Ronnie L. White on 1/12/2017. (NEB) (Entered:
                            01/12/2017)




11 of 12                                                                                                           6/2/2021, 4:18 PM
MOED - CM/ECF (LIVE)                                          https://moed-ecf.sso.dcn/cgi-bin/DktRpt.pl?108407040768289-L_1_0-1
            Case 1:21-tp-20048-KMW Document 1 Entered on FLSD Docket 06/02/2021 Page 38 of 38

                               Query   Reports    Utilities      Help     What's New      Log Out
                           (    )(                  )
           04/25/2017      Receipt CT 4644064177 in the amount of $30.30 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 04/27/2017)
           10/13/2017      Receipt CT 4644067872 in the amount of $35.00 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 10/17/2017)
           01/08/2018      Receipt CT 4644069655 in the amount of $7.62 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 01/10/2018)
           04/23/2018      Receipt CT 4644071801 in the amount of $89.07 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 04/25/2018)
           07/23/2018      Receipt CT 4644073571 in the amount of $10.00 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 07/25/2018)
           10/19/2018      Receipt CT 4644075391 in the amount of $25.11 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 10/23/2018)
           05/07/2019      Receipt CT 4644079649 in the amount of $15.00 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 05/09/2019)
           07/22/2019      Receipt CT 4644081399 in the amount of $54.85 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 07/24/2019)
           11/01/2019      Receipt CTC 4644083610 in the amount of $6.84 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 11/14/2019)
           10/09/2020      Receipt CTC 4644089886 in the amount of $25.00 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 10/14/2020)
           12/21/2020      Receipt CTC 4644091132 in the amount of $25.00 for SPECIAL PENALTY
                           ASSESSMENT on behalf of Alvarez, Jatson (CCAM) (Entered: 12/23/2020)




12 of 12                                                                                                      6/2/2021, 4:18 PM
